PER CURIAM.
The appellant husband, Vincent C. Volpe, appeals from a final decree of divorce for the wife, Margie Volpe.
He does not challenge the award of the divorce to the wife but argues that there was insufficient, competent, substantial evidence to support certain portions of the final decree; that the chancellor abused his discretion in making certain property awards and in requiring him to pay attorney’s fees and costs to the wife.
There was conflicting evidence in the record concerning certain monies which the parties paid to purchase a condominium apartment which was awarded to the wife *535in the divorce decree. The court found that the wife had a special equity in this condominium apartment as she had alleged in her pleadings. It granted her no alimony but required the husband to convey all right, title and interest in the condominium to the wife. We find competent, substantial evidence to support this finding and no reversible error in this ruling. See Hoke v. Hoke, Fla.App. 1967, 202 So.2d 118; and Latta v. Latta, Fla.App. 1960, 121 So.2d 42.
The record does not reflect that the chancellor abused his discretion in requiring the husband to pay $300 to the attorney for the wife and $80 in court costs. See Arrington v. Arrington, Fla.App. 1963, 150 So.2d 473; and Turney v. Turney, Fla.App.1963, 149 So.2d 83.
The final judgment of divorce is
Affirmed.